MEMORANDUM **
California state prisoner Carroll Steven Cooks appeals pro se the district court’s order dismissing his 42 U.S.C. §§ 1983 and 1985 claims against social workers employed by the Sacramento County Department of Health and Human Services. We have jurisdiction under 28 U.S.C. § 1291. We review de novo dismissals under 28 U.S.C. § 1915A(a) for failure to state a claim. Resnick v. Hayes, 213 F.3d 443, 447 (9th Cir.2000). We affirm.
Cooks is essentially attempting to reverse prior state juvenile court custody determinations, therefore the district court lacked subject matter jurisdiction. See Worldwide Church of God v. McNair, 805 F.2d 888, 891-92 (9th Cir.1986). To the extent Cooks’s claims may interfere with any ongoing state judicial proceedings regarding the placement of Cooks’s son, Younger abstention applies. See H.C. ex rel. Gordon v. Koppel, 203 F.3d 610, 613 (9th Cir.2000) (applying Younger v. Harris, 401 U.S. 37, 91 S.Ct. 746, 27 L.Ed.2d 669 (1971), to section 1983 challenge of child custody orders).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.